Reasons for Allowance
Claims 1-6, 8-14 and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: Thalacker et al. (US 7,968,617) discloses dental adhesive compositions [abstract; 1:15-22; 2:17-19], wherein Preparative Example 1 [Prep. Ex. 1; 15:18-36] was prepared by stirring a mixture containing 3.600 g ethanol, 3.600 g distilled water, 7.360 g HEMA (2-hydroxyethyl methacrylate [15:8-9]), 7.360 g BisGMA (bisphenol A diglycidyl dimethacrylate [15:10-12]), 0.480 g MPTS (3-methacryloxypropyl trimethoxysilane [15:4-6]), 4.500 g MHP (6-methacryloxyhexyl phosphate [15:2-3]), 0.450 g CPQ (camphorquinone [15:14-15]), and 0.300 g EDMAB (ethyl 4-dimethylaminobenzoate [15:16-17]) [Prep. Ex. 1; 15:18-36].  While Thalacker et al. (US ‘617) discloses 3-aminopropyltrimethoxysilane as an organosilane [8:27-9:10], Thalacker et al. (US ‘617) does not disclose Preparative Example 1 containing MPTS in an equal proportion or in excess with respect to 3-aminopropyltrimethoxysilane with sufficient specificity.  Additionally, applicant has shown the combination of the (meth)acrylate functional silane in an equal proportion or in excess with respect to the aminofunctional silane affords an unexpected result with respect to adhesion to lithium disilicate and/or feldspathic glass ceramic.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Continued Examination Under 37 CFR 1.114
6/4/21 has been entered.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767